On August 23,1995, this court indefinitely suspended respondent, Chukwujindu Victor Mbakpuo. On October 12, 1995, this court issued an order for respondent to show cause why he should not be held in contempt for failure to comply fully with the court’s order of August 23, 1995. On December 20, 1995, respondent was found in contempt of this court. On February 20, 1996, respondent filed a Motion to Vacate Order of Contempt. Upon consideration thereof,
IT IS ORDERED by the court that the contempt order dated December 20, 1995, be and is, hereby, vacated.